                 Case 19-24699                       Doc 10          Filed 07/12/19 Entered 07/12/19 11:38:12                     Desc Main
                                                                       Document     Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Jenniffer Maria Brito
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name                            Last Name
 United States Bankruptcy Court for the:                               DISTRICT OF UTAH                                Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-24699                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$80.00 per Month for 28 months
$297.00 per Month for 8 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-24699                       Doc 10          Filed 07/12/19 Entered 07/12/19 11:38:12                    Desc Main
                                                                       Document     Page 2 of 7
 Debtor                Jenniffer Maria Brito                                                     Case number        19-24699


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          The following tax years are proposed to be contributed 2019-2021. On or before April 30 of each
                          applicable year, debtors shall provide the Trustee with a copy of the first two pages of filed state and
                          federal tax returns. Any required tax refund contributions shall be paid to the Trustee no later than
                          June 30 of the year the applicable return is filed.

                          The Debtors are authorized to retain any Earned Income Credit and/or Additional Child Tax Credit as
                          they are excluded from the disposable income analysis under 1325(b)(1) as being necessary for
                          maintenance and support of the Debtors.

                          The Debtors shall contribute any refund attributable to over-withholding of income tax that exceeds
                          $1,000. However, debtors are not obligated to pay tax overpayments that have been properly offset
                          by a taxing authority. Tax refunds paid into the plan may reduce the plan term to no less than the
                          Applicable Commitment Period, but in no event shall the amount paid into the Plan be less than
                          thirty-six (36) Plan Payments plus all annual tax refunds required to be paid into the plan.
                          For the first tax year contribution 2019, the Trustee will determine if the section 1325(a)(4) best
                          interest of creditors test has been satisfied and will provide to counsel for the Debtor(s) a calculation
                          of the required pot amount. If a pot to unsecured creditors is required, the Debtor(s) will have thirty
                          (30) days from receipt of such calculation to file a motion to modify the plan to provide for the
                          required return to unsecured creditors or to stipulate to an order modifying the plan, which order will
                          be prepared by the Trustee. The Debtor(s) must satisfy plan feasibility through either increased
                          monthly plan payments or the turnover of a lump sum contribution of the current tax refund. If a
                          lump sum contribution is elected, the Trustee is not required to segregate such lump sum
                          contribution and pay it immediately to unsecured creditors, but instead shall disburse such lump sum
                          contribution in accordance with the Order of Distribution set forth in Local Rule 2083-2(e). If the
                          Debtor(s) fail to file a motion to modify, the Trustee will move to dismiss the Debtor(s)’ case. The
                          Debtor shall contribute any refund attributable to over withholding of wages that exceeds $1,000.



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $5,210.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                     The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                     by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                     disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                     a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                     as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                     below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                     otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on

Official Form 113                                                              Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-24699                       Doc 10           Filed 07/12/19 Entered 07/12/19 11:38:12                   Desc Main
                                                                        Document     Page 3 of 7
 Debtor                Jenniffer Maria Brito                                                         Case number    19-24699

                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                 Interest rate    Monthly payment Estimated
                                                 payment                  arrearage (if any) on arrearage on arrearage                total
                                                 (including escrow)                            (if applicable)                        payments by
                                                                                                                                      trustee




Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest    Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate        payment to total of
                       creditor's                                                 to creditor's                                 creditor   monthly
                       total claim                                                claim                                                    payments
 Progressi                                   bedroom
 ve                                          set, dining
 Leasing/                                    table,
 NPRTO                                       couch &
 west                  $2,000.00             loveseat                $900.00           $0.00            $900.00      6.00%           $20.00          $1,077.35

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


Official Form 113                                                                 Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-24699                       Doc 10          Filed 07/12/19 Entered 07/12/19 11:38:12                   Desc Main
                                                                       Document     Page 4 of 7
 Debtor                Jenniffer Maria Brito                                                     Case number      19-24699

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $521.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $0.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                    % of the total amount of these claims, an estimated payment of $        .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 000 .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:

Official Form 113                                                              Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-24699                       Doc 10          Filed 07/12/19 Entered 07/12/19 11:38:12             Desc Main
                                                                       Document     Page 5 of 7
 Debtor                Jenniffer Maria Brito                                                     Case number   19-24699

              plan confirmation.
              entry of discharge.
              other: The income of the debtor shall remain property of the estate throughout
                          the bankruptcy and not vest in the debtor pursuant to 11 U.S.C Section
                          1327(b). All remaining property of the estate will vest to debtor(s) upon
                          confirmation.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 Additional Provisions


 1. Adequate Protection Payments. If the debtor seeks to pay Adequate Protection Payments to holders of secured claims,the
 requirements of Local Rule 2083-1(d) apply. The following creditors, and the plan paragraph they are listed in above, will be
 paid adequate protection: NONE

 2. Applicable Commitment Period. The applicable commitment period for the Plan is ** 36 months ****. The number of
 months listed in Part 2.1 for which the debtor will make regular payments is an estimate only; the applicable commitment
 period stated here dictates the term of the Plan. Any below median case may be extended as necessary not to exceed 60
 months to completion of the Plan.

 3. Direct Payment of Claims. If the debtor elects to pay a claim directly and that claim is not one which the Plan allows to be
 paid directly, the direct payment designation will be listed below as a nonstandard provision. For all claims the debtor elects
 to pay directly, Local Rule 2083-2(i)(4) applies. Claims to Be Paid Directly:

 Security of Services Federal Credit Union on 2012 Nissan Sentra

 4. Third-Party Payment of Claims. If the Plan provides that a non-debtor shall pay a claim directly, the third-party payment
 designation will be listed below as a nonstandard provision. For all claims the Plan provides will be paid by a third party,
 Local Rule 2083-2(k)(1) may apply. Upon request, the debtor must furnish the name and contact information for the
 third-party payor. For all claims the Plan provides will be paid by a third party, Local Rule 2083-2(k)(1) may apply. Upon
 request, the debtor must furnish the name and contact information for the third-party payor. Claims to Be Paid by a Third
 Party: NONE

 5. Lien Avoidance Under § 522(f). If the debtor moves to avoid a lien under §522(f), Local Rule 2083-2(j) applies. NONE

 6. Interest on Oversecured Claims. If the debtor proposes to pay an oversecured claim a nonstandard rate of interest or
 interest accuring prior to confirmation of the Plan, such nonstandard treatment must be specifically stated below, including
 the identity of the secured creditor and the proposed interest rate accrual. Claims to be paid Interest on Oversecured
 Claims: NONE

 7. Allowed Secured Tax Claims Not Provided for Under Plan. Any allowed secured claim filed by a taxing authority not
 otherwise provided for by this plan shall be paid in full as part of Class 5 as set forth in Local Rule 2083-2(e), with interest at
 the rate set forth in the proof of claim or at 0 % per annum if no interest rate is specified.

 8. Incorporation of Local Rules. The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah
 are incorporated by reference into the Plan.

 9. Attorneys' Fees. Part 4.3's statement regarding Attorneys' Fees reflects the estimated unpaid balance of the Bankruptcy
 Court's Presumptive Fee to counsel. Counsel may request additional fees by complying with the notice and hearing
 requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

 10. Any order confirming this Plan shall constitute a binding determination that the Debtor(s) has/have timely filed all of the
 information required by11 U.S.C. §521(a)(1).

 Part 9:      Signature(s):

Official Form 113                                                              Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 Case 19-24699                       Doc 10          Filed 07/12/19 Entered 07/12/19 11:38:12             Desc Main
                                                                       Document     Page 6 of 7
 Debtor                Jenniffer Maria Brito                                                     Case number   19-24699


9.1       Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.

 X     /s/ Dane L Hines                                                         Date   July 12, 2019
       Dane L Hines 7886
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                 Case 19-24699                       Doc 10          Filed 07/12/19 Entered 07/12/19 11:38:12              Desc Main
                                                                       Document     Page 7 of 7
 Debtor                Jenniffer Maria Brito                                                     Case number   19-24699

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $1,077.35

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $4,021.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                 $111.65

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                    $5,210.00




Official Form 113                                                              Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
